Citation Nr: 1019634	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-19 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from August 1958 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

On his substantive appeal, the Veteran indicated that he 
desired a Board Hearing be held at the RO, and on an 
accompanying form he also requested a local hearing at the RO 
before a Decision Review Officer (DRO).  A January 2007 
letter from the RO notified him that the DRO hearing had been 
scheduled for later that month.  A Report of Contact 
indicated that the Veteran subsequently telephoned the RO to 
cancel the DRO hearing.  An October 2007 letter from the RO 
notified him that the Board hearing had been scheduled for a 
date in December 2007.  The Veteran failed to appear for his 
scheduled Board hearing.  As the claims file does not reflect 
that the letter was returned as undeliverable, and the 
Veteran has not requested that the hearing be rescheduled, 
the Board hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702 (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claims for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c), (d) (2009).

The Veteran seeks service connection for a bilateral foot 
disorder, a right knee disorder, and a low back disorder.  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2009).

Service treatment records reveal evidence of inservice 
complaints of, and treatment for, back problems (see records 
dated in September 1960, June 1969, May 1970, October 1977 
and February 1978), but provide no evidence of complaints or 
treatment for his feet and right knee.  The Veteran has not 
been afforded a VA examination pertaining to any of these 
claimed disabilities now on appeal.

In his written submissions, the Veteran contends that his 
feet, right knee, and back were injured in service because he 
was a paratrooper with more than 60 jumps over a 14-year 
period and that actual combat severely aggravated these 
conditions.  The Veteran is competent to report his symptoms 
and observations such as feet, knee, and back pain.  The 
Court has specifically indicated that lay evidence may 
establish the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
Further, in cases where a Veteran asserts service connection 
for injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
Veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

The Veteran served on active duty with the United States Army 
from August 1958 to September 1978, with service in Vietnam 
from October 1967 to October 1968 and from February 1971 to 
August 1971.  Information in the claims file revealed that 
his military occupational specialty changed from infantryman 
(who undertook parachute jumps) to an administrative 
assistant in July 1973, but that was after his two tours of 
duty in Vietnam.

The Veteran's Armed Forces of the United States Report of 
Transfer or Discharge (DD Form 214) reflects that the 
Veteran's decorations include a Combat Infantryman Badge, a 
Parachutist Badge, the Vietnam Service Medal with five 
campaign stars, the Republic of Vietnam Campaign Medal with 
60 Device, the Republic of Vietnam Cross of Gallantry with 
Palm 2D Award, along with other medals.  As such, the 
provisions of 38 U.S.C.A. § 1154(b) are applicable in this 
case, which state, in pertinent part, that in any case where 
a veteran is engaged in combat during active service, lay or 
other evidence of service incurrence of a combat related 
disease or injury will be considered sufficient proof of 
service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence 
during service, and, to that end, VA shall resolve every 
reasonable doubt in favor of the veteran.

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but ease the combat 
veteran's burden of demonstrating the occurrence of some 
inservice incident to which the current disability may be 
connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  
Thus, the provisions of section 1154(b) apply only to the 
material issue involved in establishing direct service 
connection, i.e., evidence of the incurrence of a disease or 
injury in service.

The Board finds that while there is little evidence found in 
the claims file as to whether the Veteran sustained any 
injury to his feet, back or right knee while parachute 
jumping in service, as a combat Veteran he has asserted that 
he was injured in conjunction with such duties.  
Notwithstanding the fact that there is no official record of 
actual injuries for these disorders, the possibility exists 
that such did occur consistent with the circumstances of his 
military occupational specialty while in Vietnam - an 
infantryman who performed parachute jumps.  The National 
Personnel Records Center also furnished records showing that 
the Veteran had been placed on profile in 1968 and 1970 for a 
cervical spine injury and that his military occupational 
specialty had been changed in July 1973 from an infantryman 
to an administrative specialist.  In addition, the Board 
notes that the Veteran has been granted service connection 
for degenerative disc disease of the cervical spine and 
degenerative joint disease of the left knee.  The Veteran's 
military occupational specialty and personnel records found 
in the claims file reflect combat service in Vietnam and 
parachute jumping duties for several years which would 
support his report of injuries in service to his feet, his 
right knee, and his back.  Therefore, the Board finds that 
the account of inservice injury to his feet, right knee, and 
low back will be accepted as it is consistent with the 
circumstances of the Veteran's service.  38 U.S.C.A. 
§ 1154(b).  On remand, the Board requests that the VA 
examiner assume the credibility of the Veteran's complaints 
of inservice injuries to his feet, right knee, and back, as 
they are not now in dispute.

Concerning the Veteran's claim for service connection for a 
bilateral foot disorder, post-service Army hospital clinic 
medical records dated from June 1979 to November 2004 reveal 
few entries concerning the Veteran's feet.  In July 1991 he 
was seen for a complaint of right foot pain in the instep, 
off and on, for a few years.  Diagnosis was plantar fasciitis 
of the right foot and right medial collateral ligament strain 
per cavus.  

A March 1997 Army hospital record revealed the Veteran had 
seen civilian podiatrists in the past without a diagnosis and 
had no X-ray studies.  He complained of pain above the arches 
and not at the bottom of his feet.  It was noted that arch 
supports made his foot pain worse.  Examination was normal 
and there was no plantar fasciitis by location. 

During an examination at the Army hospital clinic in 
September 2004, no foot lesions or pain were noted.

Concerning the Veteran's claim for service connection for a 
right knee disorder, the Board notes that a post-service Army 
hospital record dated in September 1985 revealed that the 
Veteran was seen for pain in his right knee.  Pain above the 
right knee began four days earlier.  On physical examination, 
slight swelling was noted with warmth and tenderness above 
the right knee and no joint effusion.  He was prescribed use 
of an Ace bandage, ice compresses, and a pain reliever.

A May 2004 Army hospital clinic record revealed the Veteran 
was seen for a complaint that his knees hurt, off and on, and 
an assessment of degenerative joint disease was noted.  While 
this assessment of degenerative joint disease appears 
directed to the Veteran's knee complaint, there is no report 
of any X-ray studies of the knees and, in view of the 
Veteran's medical history, it is not clear whether the 
examiner was referring to both knees.  As noted above, the 
Veteran is service-connected for degenerative joint disease 
of the left knee.

Concerning the Veteran's claim for service connection for a 
low back disorder, a post-service May 1986 Army hospital 
clinic record revealed that the Veteran was seen for pain in 
the lower back paraspinal lower thoracic area after a job 
injury when he bent forward while holding or grabbing a 
motorcycle when the vehicle fell over.  The pain was worse 
with back movements, especially rotation to the left.  He was 
prescribed two medications for back pain.  

The Board also notes that in September 2005, a private nurse 
practitioner diagnosed plantar fasciitis and chronic back 
pain and wrote that chronic problems with the back, neck, and 
legs throughout the Veteran's medical history could be caused 
from paratrooper duties.

In this case, the record is ambiguous on whether the Veteran 
currently has a bilateral foot disorder.  Plantar fasciitis 
of the right foot and right medial collateral ligament strain 
per cavus were diagnosed in July 1991, but no plantar 
fasciitis was noted in March 1997.  Plantar fasciitis is not 
again noted in the record until the September 2005 disability 
consultation, but the nurse practitioner did not specify 
whether this disorder was limited to the right foot, as in 
the past, or pertained to both feet.  The Board also notes 
that the Veteran is service-connected for degenerative joint 
disease of the left knee.  A diagnosis of degenerative joint 
disease is listed on the May 2004 clinic record, when the 
Veteran was seen for his complaint of sore knees, but there 
is no indication whether this diagnosis was meant to 
encompass both knees.  Lastly, while service treatment 
records show occasional treatment for lower back pain or 
lumbar or muscle strain in service, post-service medical 
records show complaints of back pain but no diagnosis of a 
low back disorder.

While the credibility of the Veteran's statements regarding 
inservice injury to his feet, right knee, and back are 
presumed credible, pursuant to 38 U.S.C.A. § 1154(b), the 
question remains with respect to whether he has any currently 
diagnosed bilateral foot, right knee, and low back disorder 
and, if so, whether such disorders are related to active duty 
service from which he was discharged more than 30 years ago.  
The present record lacks sufficient information to make a 
determination as to whether service connection is warranted 
for any of these claims.  Under the circumstances of this 
case, therefore, it is the Board's determination that a VA 
examination and opinion is warranted for each claimed 
disorder under 38 U.S.C.A. § 5103A(d). (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  See also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain any 
outpatient treatment records of the 
Veteran dated from November 2004 to the 
present from the Army Community Hospital 
at Fort Campbell, Kentucky, that pertain 
to treatment for his alleged foot, right 
knee, and low back disorders and that are 
not currently included in his claims file.  
All efforts to obtain these records must 
be documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the Veteran is to be 
informed of any records that could not be 
obtained.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature, extent, onset and 
etiology of his claimed bilateral foot, 
right knee, and low back disorders.  The 
claims file should be made available to 
and reviewed by the examiner, and the 
examiner should note such review in the 
examination report.  All indicated studies 
deemed necessary should be performed, and 
all findings should be reported in detail.  
The examiner should assume the credibility 
of the Veteran's complaints of inservice 
injuries, as they are not now in dispute, 
but should describe the evidence of all 
symptomatology.  If a disability of the 
feet, right knee, or low back is 
diagnosed, for each disability the 
examiner should opine as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the disorder is 
related to or had its onset during 
service.  A complete rationale for any 
opinion expressed shall be provided.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


